DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 08/16/2022 has been entered – Claim 1 is amended. Claims 1 and 11-17 remain pending in this application. 

The rejection of Claims 1 and 11-17 under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2017/0148996 A1) as previously set forth in the Non-Final Office Action mailed 05/10/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 

Response to Arguments
Applicants arguments on Pages 5-6 of the response dated 08/16/2022 with respect to the rejection of the claims under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 6 of the reply that Ren fails to disclose the remaining compounds of the independent Claim 1 (H1 to H10 and H13 to H16). 
Examiner’s Response – The Examiner respectfully disagrees. As outlined in greater detail below, Ren teaches the Compound 90 which may be modified in view of the teachings of Ren, including their general Formula (I), to yield the instant compound H6. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or     nonobviousness.

Claims 1 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2017/0148996 A1).
Regarding Claim 1, Ren teaches compounds for use in optoelectronic devices according to the general Formula (I) (see [0006] & [0015]) and suggests that devices comprising their inventive compounds have excellent luminescence performance (see [0207]). Ren teaches exemplary compounds according to Formula (I) including Compound 90 which is reproduced below (see Pg. 17). 

Ren Formula (I): 
    PNG
    media_image1.png
    236
    329
    media_image1.png
    Greyscale
     Ren 90: 
    PNG
    media_image2.png
    322
    350
    media_image2.png
    Greyscale


	Ren’s Compound 90 differs from the structures of the instant claim (namely compound H6) in that the imidazopyridine groups are substituted by a phenyl instead of a pyridine group and in that the central ring is a benzene ring rather than a pyridine ring. 
However, as noted above, Ren’s Compound 90 is a compound according to their general Formula (I) wherein the N-Ph unit corresponds to the group Y1. Ren suggests that the group Y1 may be represented by NR2 and teaches that the variable R2 includes C6-C30 aryl groups and C2-C20 heteroaryl groups (see [0008] & [0010]). Likewise, Ren teaches that exemplary C2-C20 heteroaryl groups include pyridine groups, among others (see [0057]). Therefore, given the general Formula (I) and the teachings of Ren, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl substituents on the imidazopyridines in Compound 90 for heteroaryl substituents (or more specifically pyridine substituents) because Ren teaches such pyridine groups may suitably be selected as groups for R2. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would possess the benefits taught by Ren. See MPEP § 2143(B). Likewise, it would have been obvious to specifically select a pyridine group in the above substitution as it would have been a choice from a finite number of identified, predictable solutions for an C2-C20 heteroaryl group R2 among those preferred by Ren. One of ordinary skill would have been motivated to produce additional compounds represented by the general Formula (I) having the benefits taught by Ren in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
Finally, concerning the attachment position of the pyridine substituents, it would have been obvious to select the attachment point as the position para to the N atom. Such a selection would have been a choice from a finite number of identified, predictable solutions for an attachment position of an otherwise unsubstituted pyridine moiety to a core structure which is within the ambit of one of ordinary skill in the art as discussed above. See MPEP § 2143(E). 
Concerning the central moiety, Ren’s Compound 90 is a compound according to their general Formula (I) as described above wherein the central benzene ring corresponds to the linking group L (see [0011]). Ren suggests that the group L may be represented by the following 6-membered ring wherein * represents CR8, N, or a linking site (see [0038]). 

Ren’s Linking Group L: 
    PNG
    media_image3.png
    94
    95
    media_image3.png
    Greyscale


Note that in Compound 90, each of the positions on the central linking group L which are not binding sites are CR8 wherein R8 is hydrogen. However, given the general Formula (I) and the teachings of Ren, it also would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of the CH groups for an N atom because Ren teaches such N atoms may suitably be selected as * groups. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would possess the benefits taught by Ren. See MPEP § 2143(B). Likewise, it would have been obvious to specifically select the * position between the two imidazopyridines in performing the above modification as it would have been a choice from a finite number of identified, predictable locations for an N atom within the central linking group L of the modified Compound 90. One of ordinary skill would have been motivated to produce additional compounds represented by the general formula (I) having the benefits taught by Ren in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
	The above modifications would yield a compound, referred to herein as 90-MOD, that is reproduced below (right) for comparison to H6 of the instant claim. As seen from the structures below, 90-MOD is equivalent to the instant H6. 

H6: 
    PNG
    media_image4.png
    147
    160
    media_image4.png
    Greyscale
       90-MOD: 
    PNG
    media_image5.png
    571
    571
    media_image5.png
    Greyscale


	Regarding Claims 11-12 and 17, Ren teaches an organic electroluminescent device (Example 36) comprising a first electrode (ITO anode), a second electrode (Al cathode) and a plurality of organic film layers therebetween (see [0176]) which correspond to the organic function layer of the instant claim. One of said organic film layers is a light emitting layer comprising a phosphorescent dopant Ir(ppy)3 and containing Compound 29 (which is a compound according to Ren’s general Formula (I)) as a phosphorescent host material (see [0176]). Ren does not explicitly teach an OLED including the Compound 90 as the host. However, Ren suggests that compounds according their general Formula (I) may be used as host materials for luminescent layer in an OLED (see [0054]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the above device by swapping the host Compound 29 for Compound 90 because Ren teaches that it may suitably be selected for use as a host in the luminescent layer. 
The above substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified light emitting layer would be useful in the device of Ren and would possess the benefits taught by Ren. See MPEP § 2143 (B). Additionally, the above substitution would have involved a choice from a finite number of identified, predictable solutions of a compound useful as a host in the emitting layer of the OLED of Ren and possessing the benefits taught by Ren. One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds according to Ren having the benefits taught by Ren in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 
Furthermore, as discussed in greater detail above with respect to Claim 1, in light of the general teachings of Ren such as their general Formula (I), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Compound 90 to form 90-MOD which is a compound according to Claim 1.
	Concerning the limitation wherein the organic light emitting device is an “organic light emitting display device”, the modified device of Ren is a device which emits (i.e. displays) light and is therefore regarded to meet said limitation.  

	Regarding Claim 13, Ren teaches the organic light emitting display device according to Claim 11 above wherein the Compound 90-MOD is a host compound in the light emitting layer and is not a doping compound as recited in the instant claim. However, Ren suggests that the compounds according to the instant invention may be used in the luminescent layer as a (co)doped material or a host (see [0055]). Likewise, Ren teaches exemplary OLEDs wherein the luminescent layer comprises a luminescent material TBRb and a compound according to their instant invention as dopants as well as a host compound (see Example 54 & [0195]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting layer of the device according to Claim 11 above by adding an additional host compound such that the Compound 90-MOD be considered a doping material as required by the instant claim. One of ordinary skill in the art would reasonably have expected the elements of Ren to predictably maintain their respective properties or functions after they have been combined and this would have been combining prior art elements according to known methods to yield predictable results. See MPEP § 2143 (A).
	
Regarding Claims 14-15, Ren teaches the organic light emitting display device according to Claim 11 above. Ren’s device includes a hole transport layer (TCTA) and an electron transport layer (BPhen) (see Example 36 & [0176]) but Ren does not explicitly teach a device wherein either of said layers include a compound according to Claim 1. 
However, Ren suggests that compounds of their invention can be used in the hole transport layer and the electron transport layer (see [0059]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the hole transport layer and/or the electron transport layer using a compound according to Ren’s Formula (I) such as Compound 90. One of ordinary skill in the art would reasonably have expected the elements of Ren to predictably maintain their respective properties or functions after they have been combined and this would have been combining prior art elements according to known methods to yield predictable results. See MPEP § 2143 (A). Likewise, as discussed in greater detail above with respect to Claim 1, in light of the general teachings of Ren including their general Formula (I), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Compound 90 in the hole transport layer and/or the electron transport layer to form 90-MOD which is a compound according to Claim 1 as required by the instant claim.

	Regarding Claim 16, Ren teaches the organic light emitting display device according to Claim 11 above wherein the organic function layer comprises a light emitting layer including the modified Compound 90-MOD which is a compound according to Claim 1. Said light emitting layer is disposed on top of a layer of TCTA (see [0176]). 
Absent a definition in the specification, a “cap layer” is interpreted using the plain meaning of the word “cap”. As evidenced by the Merriam-Webster online dictionary, a cap is defined as “an overlaying or covering structure” (definition provided with the Office Action mailed 04/02/2021). As discussed above, the light emitting layer including Compound 90-MOD overlays another layer of TCTA. Therefore, the light emitting layer is regarded to be a “cap layer”.













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789